NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0469n.06

                                            No. 08-1397

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                     FILED
                                                                                       Jul 08, 2009
                                                                                 LEONARD GREEN, Clerk
LEONARD ARTHUR STRICKLAND,                              )
                                                        )
       Plaintiff-Appellant,                             )
                                                        )    ON APPEAL FROM THE UNITED
                                                        )    STATES DISTRICT COURT FOR
V.                                                      )    THE WESTERN DISTRICT OF
                                                        )    MICHIGAN AT GRAND RAPIDS
                                                        )
                                                        )
PATRICIA L. CARUSO, M.D.O.C., Director                  )
                                                        )    OPINION
       Defendant-Appellee.                              )
                                                        )
                                                        )


BEFORE:        MOORE and McKEAGUE, Circuit Judges; FORESTER, Senior District Judge.*

       FORESTER, Senior District Judge.

       Plaintiff-Appellant, Leonard Arthur Strickland, a pro se Michigan prisoner, appeals a district

court order granting the defendants’ motion to dismiss his civil rights suit filed under 42 U.S.C. §

1983. The district judge here dismissed the complaint sua sponte for failure to state a claim, without

service to the defendant. In light of this court’s recent decision in Jones v. Caruso, — F.3d —, 2009

WL 1750629 (6th Cir. June 23, 2009), this disposition is not proper. Therefore, we VACATE the

judgment and REMAND the case to the district court for further proceedings consistent with the

decision in Jones.




       *
               The Honorable Karl S. Forester, Senior United States District Judge for the
Eastern District of Kentucky, sitting by designation.
       McKeague, J., concurring. I agree that Jones v. Caruso, – F.3d –, 2009 WL 1750629 (6th

Cir. June 23, 2009), requires us to remand for further proceedings. For the reasons set out in my

dissent from that opinion, however, I remain convinced that the Jones majority opinion erred in its

analysis of the Michigan Department of Correction’s regulation of Uniform Commercial Code

materials.